DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “and which corresponds to a frequency not including the specific frequency”.  It is unclear to what preceding element or limitation this clause applies as the clause grammatically lacks antecedent.  As best understood by the examiner, “and which corresponds” should be deleted, and the claim will be interpreted as such, that is: -- the controller increases or decreases the output frequency… to a frequency not including the specific frequency –.
Regarding claim 2, the claim recites "a frequency not including the specific frequency" twice (lines 2 and 4), which was previously recited in claim 1.  This gives rise to confusion about whether these various frequencies are or are not the same, especially in light of the recitation of adjusting the frequency by increasing or decreasing.
Regarding claim 7, the claim recites "the detected pressure has a pressure width than a certain pressure margin" which includes neither of "greater", "lesser" to indicate how "than" should be evaluated.  The claim is therefore indefinite.
Further regarding claim 7, the claim recites that the “controller controls a no-load operation to generate and keep compressed gas with a predetermined pressure by releasing the compressed gas from the air release means”.  This limitation is unclear, as no-load operation is inconsistent with generation of gas which is kept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,287,088 to Nishimura et al. (Nishimura hereinafter) in view of US Patent 4,227,862 to Andrew et al. (Andrew) and US PGPub 2009/0145376 to Okuda et al. (Okuda).
Regarding claim 1, Nishimura teaches a gas compressor comprising: a compressor main body (1) that compresses gas; a motor (21) that drives and rotates the compressor main body; an inverter (20) that changes a rotational speed of the motor; a check valve (55, see Fig. 8) that is arranged downstream of the compressor main body; pressure detection means (92) that detects a load-side pressure downstream of the check valve.  Nishimura further teaches that the output frequency of the inverter (20) is controlled so as to generate and keep compressed gas with a predetermined pressure by control of increasing and decreasing the frequency.  Nishimura does not teach a controller that controls the inverter.  Andrew teaches another gas compressor generally, and particularly teaches a controller (30) that controls the compressor.  Andrew also teaches that this controller includes various input and output devices which would allow a user to control and monitor the compressor.  Therefore it would have been obvious to one of ordinary skill in the art to provide a controller as taught by Andrew to the compressor of Nishimura in order to allow a user to control and monitor that installation.  The previously applied references do not teach the avoidance of the specific frequency.  Okuda teaches another fluid device in the form of a fan (21) generally, and particularly teaches that the fan is controlled such that resonance frequencies, and their attendant noise, are avoided while providing adequate fluid and reducing energy consumption (paragraph 14).  The examiner further notes that it is generally known in the art of rotary devices, including compressors such as those of Nishimura and Andrew, that resonance speed operation may lead to noise and/or damage.  Therefore it would have been obvious to one of ordinary skill in the art to avoid resonance frequencies (i.e. specific frequencies) in order to avoid damage and noise during operation of the compressor of Nishimura.  Thus avoided, the output pressure of the compressor of Nishimura would necessarily change as well.
Regarding claim 2, Okuda teaches (see Fig. 4) that, depending on need for cooling (steps 108 and 109) the fan is either rotated at a higher speed (113) or a lower speed (111).  Okuda teaches that this provides adequate cooling or reduced energy consumption depending on the extant situation during operation.  In analogous terms with the compressor of Nishimura, if the discharge pressure is sufficiently high (i.e. analogous to cooling demand being met) then the compressor speed would be decreased, and vice versa.
Regarding claim 3, Okuda teaches a frequency range (paragraph 6, "10 Hz").
Regarding claim 4, Andrew teaches input means (45) for inputting pressures, such as the predetermined pressure.  Furthermore, Okuda teaches that the specific frequency is input to a controller from memory (34, see paragraph 46).  Therefore it would have been obvious to one of ordinary skill in the art to provide inputs in the form of memory or dials as taught by Okuda and Andrew in order to provide the desired control functions in the instant combination.
Regarding claim 5, Andrew teaches display means (83) which may be used to show relevant quantities (e.g. discharge pressure by pressing 85).  In the present combination, it would have been obvious to display the relevant quantities to operation of the compressor of Nishimura, such as target (predetermined) pressure, resonance frequency, actual frequency, and actual discharge pressure (i.e. a pressure not including the specific frequency).
Regarding claim 6, Okuda teaches that the frequency is a resonant frequency.

Allowable Subject Matter
Claims 7-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of operating a compressor at a frequency that does not include a specific frequency until a pressure higher than a predetermined pressure is detected wherein a no-load operation generates compressed air at a predetermined temperature to be both kept and released, as best understood by the examiner, is not shown in the prior art of record in combination with the remaining limitations of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        14 June 2022